Citation Nr: 0124239	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than May 1, 1999, 
for the grant of Dependency and Indemnity Compensation (DIC) 
based on a claim of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service from May 1941 to November 
1943.  He died in September 1993.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio which awarded the appellant DIC benefits under 38 U.S.C. 
§ 1318, effective May 1, 1999.  The appellant disagreed with 
the assigned effective date, contending that VA had committed 
clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  The veteran died in September 1993.  At the time of his 
death, the veteran was assigned a 100 percent rating based on 
individual unemployability since March 1, 1976.

2.  A claim for burial benefits, which included a claim for 
service connection for the cause of the veteran's death under 
38 U.S.C. § 1310, was received from the appellant in 
September 1993.  A November 1993 rating decision denied 
entitlement to service connection for the cause of the 
veteran's death; the appellant was notified later in November 
1993 of the grant of burial benefits and the denial of 
service connection for the cause of the veteran's death.

3.  A claim for DIC benefits under 38 U.S.C. § 1318 was 
received by VA on April 12, 1999.

4.  A June 1999 rating decision granted entitlement to DIC 
benefits, effective May 1, 1999.


CONCLUSIONS OF LAW

1.  The claim for entitlement to an effective date earlier 
than May 1, 1999, for the grant of DIC based on CUE is 
without legal merit.  38 C.F.R. § 3.105(a) (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The effective date for DIC benefits is April 12, 1999.  
38 C.F.R. § 3.400(c) (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that an effective date earlier than 
May 1, 1999, is warranted for the award of DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  In essence, it is the 
appellant's contention that VA's alleged failure to timely 
provide her with the appropriate forms to claim DIC after the 
veteran's death in September 1993 constituted CUE.

Factual Background

The veteran died in September 1993.  At the time of his 
death, the veteran was assigned a 100 percent rating based on 
individual unemployability since March 1, 1976.  An 
Application For Burial Benefits, VA Form 21-530, was received 
by VA from the appellant in September 1993; the appellant 
indicated on this form that she was claiming that the cause 
of the veteran's death was due to service.  A November 1993 
rating decision denied entitlement to service connection for 
the cause of the veteran's death under 38 U.S.C. § 1310.  She 
was notified of that decision and did not appeal.  

A claim for DIC benefits under 38 U.S.C. § 1318 was received 
from the appellant by VA on April 12, 1999.  A June 1999 
rating decision granted entitlement to DIC benefits, 
effective May 1, 1999.

In an August 2001 conference report, the RO Decision Review 
Officer noted that VAOGCPREC 17-95 (June 21, 1995) was 
dispositive of the matter presented by the appellant.  That 
opinion concluded, in substance, that although 38 U.S.C.A. 
§ 7722 and various decisions of the United States Court of 
Appeals for Veterans Claims required VA to inform claimants 
of their potential entitlement to VA benefits, failure to do 
so does not provide a basis for awarding retroactive benefits 
in a manner inconsistent with express statutory requirements.  

Relevant law and regulations

Effective dates

Applicable regulations provide that, generally, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after a final disallowance or a claim for 
increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For claims received on or 
after October 1, 1984, if an application for DIC is received 
within 45 days from the date of death, the effective date of 
the award shall be the first day of the month in which the 
death occurred.  Otherwise, the effective date is the date of 
receipt of the claim. 38 C.F.R. § 3.400(c)(3)(ii).


VA death benefits

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (1999).

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when, in pertinent part, 
the following conditions are met: (1) the veteran's death was 
not caused by his or her own willful misconduct and either 
the veteran was in receipt of or was entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 years 
or more immediately preceding death or if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty; or (2) the veteran 
would have been entitled to receive a 100 percent disability 
rating for such time period but for factors such as the 
receipt of military retired pay or clear and unmistakable 
error in a final rating or Board decision.
See also 38 C.F.R. § 3.22 (2000).

CUE

Final VA decisions may be reversed or amended where evidence 
establishes that CUE existed. 38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In order to determine whether a VA decision contained CUE a 
review of the law and evidence which was before the rating 
board "at that time" must be undertaken. 38 C.F.R. § 3.104(a) 
(2000).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior...decision."  Russell, 3 Vet. App. 
at 314. 

Analysis

Initial matter - the VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [codified at 38 U.S.C.A. § 5103A].  
VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  Consequently, the provisions 
of the VCAA apply to this case.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied, to the extent that they apply to this CUE 
claim.  The appellant was notified of the pertinent 
regulations in the April 2001 Statement of the Case.  Her 
representative presented argument on her behalf directly to 
the Board in September 2001.

Since a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question, there is no additional evidence 
that must be obtained by the Board.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).

In sum, there is nothing further that can be done with 
respect to notification and evidentiary development under the 
VCAA.  The case now stands ready for Board review.

Discussion

In essence, the appellant contends that VA committed CUE in 
that an application for DIC was not mailed to her by VA in a 
timely manner.

The Board first notes with respect to the appellant's 
contention that she was not timely notified in September 1993 
that she could file for DIC benefits, a presumption of 
regularity attaches to the administrative processing of 
routine matters.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
However, this presumption may be rebutted.  As an example, if 
a claimant clearly establishes an "irregular" mailing, the 
presumption of administrative regularity is rebutted.  See 
Leonard v. Brown, 10 Vet. App. 315 (1997).  

It is clear that an application form for DIC should have been 
sent to the appellant under 38 C.F.R. § 3.150(b) when VA had 
notice of the veteran's death.  The Board cannot presume, 
however, that such application form was not sent to her 
unless there is affirmative evidence to the contrary.  In 
this case, there is no affirmative evidence to show that the 
form was not sent.  Consequently, there is a presumption that 
the form was sent which has not been rebutted. 

However, even if it may be concluded that a proper 
application form was not timely mailed to the appellant (and 
as indicated immediately above the Board does not so 
conclude), the appellant's claim still fails.  It is clear 
from numerous decision of the Court that CUE exists within 
the context of VA rating decisions.  See , e.g., Russell, 
supra.  In this case, no rating decision is involved.  The 
appellant in essence wishes CUE to be applied to ministerial 
functions of VA such as mailing forms.  The Board declines to 
do, noting that the appellant has cited no cogent reason for 
so contending.  

In order for CUE to exist, there necessarily must be an error 
in a prior VA rating determination.  However, in this case, 
the appellant has pointed to no prior VA determination that 
contains CUE.  Indeed, there was no VA determination prior to 
the June 1999 decision which is now on appeal that addressed 
the issue of entitlement to DIC benefits based on 38 U.S.C.A. 
§ 1318.  In other words, this is not a case where CUE may 
even be considered. 

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her CUE claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

This does not end the matter, in the Board's decision.  No 
matter what her contentions are, the appellant is ultimately 
seeking entitlement to an earlier effective date for DIC 
benefits.  As discussed above, the assignment of an effective 
date hinges upon the date of filing of the claim.  The date 
of filing of the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318 was April 12, 1999.  

According to VAOGCPREC 17-95 (June 21, 1995), failure on the 
part of VA to appropriately inform the appellant of potential 
benefits available to her does not provide a basis for 
awarding retroactive benefits in a manner inconsistent with 
express statutory requirements.  The Board is bound by this 
precedent opinion.  See 38 U.S.C.A. § 7104(c).  Accordingly, 
any alleged failure on the part of VA to inform the appellant 
of possible DIC benefits in 1993 cannot serve as a basis for 
her entitlement to an earlier effective date.  
  
The Board is also required to evaluate the evidence to 
determine whether an earlier claim for benefits under the 
provisions of 38 U.S.C.A. § 1118 was filed. 
Cf. Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The Board first turns to the question of whether the 
veteran's September 1993 claim for burial benefits can be 
construed as a claim for DIC benefits.  However, it has 
specifically  been determined by the Court that a claim for 
burial benefits is not an informal claim for DIC.  See 
Mitscher v. West, 13 Vet. App. 123, 128 (1999); Shields v. 
Brown, 8 Vet. App. 346, 349 (1995); Herzog v. Derwinski, 2 
Vet. App. 502, 503 (1992); 38 C.F.R. § 3.155(a), 3.152(b)(1) 
(2001).  

Additionally, a claim for service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310, which the 
appellant also filed in September 1993, and a claim for DIC 
under the provisions of 38 U.S.C.A. § 1318 are two different 
types of claims.  See Ruiz v. Gober, 10 Vet. App. 352, 358 
(1997).  The appellant's argument that § 1310 and § 1318 are 
equivalent avenues is therefore not a correct 
characterization of these statutes.  The appellant's 1993 
claim for VA death benefits under 38 U.S.C.A. § 1310 
accordingly may not be accepted as a claim for DIC benefits 
under 38 U.S.C.A. § 1318.

The Board has reviewed the record and can identify no other 
communication from the appellant earlier than April 12, 1999 
which could be interpreted as a claim of entitlement to DIC 
under 38 U.S.C.A. § 1318.  The appellant and her 
representative have pointed to no other such communication.

The Board believes that the effective date assigned for DIC 
benefits should be the date of filing of the appellant's 
claim, April 12, 1999, rather than May 1, 1999.
See 38 C.F.R. § 3.400(c)(3)(ii) (2000).  It is unclear why, 
or even if, the RO assigned the May 1, 1999 date.  A July 
1999 letter from the RO to the appellant stated, in part: 
"Starting May 1, 1999, you're entitled to $1,048.00 monthly 
because DIC payment has been granted beginning this date."  
However, a September 27, 2000 letter from the RO to the 
appellant stated, in part: "Our rating decision of June 17, 
1999 granting DIC from April 12, 1999 is correct . . .  ."   

Notwithstanding these inconsistent statements from the RO, 
for the reasons expressed above, the Board believes that the 
proper effective date of the appellant's entitlement to DIC 
is the date of filing of her claim, April 12, 1999.  See 
38 C.F.R. § 3.400(c).  The appeal is allowed to that extent 
only.

Additional comment

The appellant has presented what amounts to an equitable 
argument concerning entitlement to an earlier effective date.  
She contends, in essence, that she was entitled to DIC from 
the date of the veteran's death and, had she known of the 
requirements of the law she would have filed the appropriate 
form.  The Board does not dispute these contentions.  
However, the fact of the matter is that the appellant did not 
file a claim for DIC until April 12, 1999; under the law that 
is the effective date which must be assigned.  See 38 C.F.R. 
§ 3.400; see also VAOGCPREC 17-95 (June 21, 1995).

The Board wishes to make it clear that it is without 
authority to grant relief on an equitable basis.  The Board 
is bound by statute, regulations and the precedential 
decisions of appellate courts.  See 38 U.S.C.A. §§ 503, 7104 
(West 1991 and Supp. 2001); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  It has been held that the authority to award 
equitable relief under section 503(a) is committed to the 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).  

The Board finally notes in passing that it was contended on 
behalf of the appellant in September 2001 that, if the 
appellant's claim for entitlement to an earlier effective 
date for DIC based on CUE is rejected, the Board should 
submit this case to the Secretary of VA for equitable relief 
based on administrative error pursuant to 38 U.S.C.A. § 503 
(West 1991), due to VA's failure to provide notice of 
benefits under 38 U.S.C.A. § 7722 (West 1991).  The Board 
declines to do so.  First, as discussed above, the Board has 
in fact granted an earlier effective date.  Second, to the 
extent that the appellant wishes to avail herself of the 
provisions of 38 U.S.C.A. § 503, she is free to do so without 
the Board's intervention.


ORDER

Entitlement to an effective date of April 12, 1999 for 
entitlement to DIC is granted.  To that extent only, the 
appeal is allowed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

